 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    JOHN CROSLEY,

 9                                   Plaintiff,             CASE NO. C18-1748-RAJ

10            v.
                                                            ORDER GRANTING APPLICATION
11    DELTA AIRLINES, et al.,                               TO PROCEED IN FORMA PAUPERIS

12                                   Defendants.

13

14          Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,

15   plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).

16   Therefore, plaintiff’s IFP application (Dkt. 5) is GRANTED.             However, the undersigned

17   recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send

18   a copy of this Order to plaintiff and to the assigned District Judge.

19          DATED this 1st day of March, 2019.

20

21
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
22

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
